MILLER, Judge,
dissenting.
I respectfully dissent because the majority has failed to apply the proper standard of review. In this case, after hearing all of the evidence and assessing the credibility of the police officers who testified at the suppression hearing, the court ruled that the officers lacked probable cause to believe Hughes was driving under the influence of drugs. In reversing the trial court’s conclusion, the majority ignores well-established rules of appellate review andimproperly substitutes its judgment for that of the trial court.
The Supreme Court of Georgia has recently reiterated the three fundamental principles that must be followed when reviewing a trial court’s ruling on a motion to suppress. See Brown v. State, 293 Ga. 787, 802-803 (3) (b) (2) (750 SE2d 148) (2013).
First, when a motion to suppress is heard by the trial judge, that judge sits as the trier of facts. The trial judge hears the evidence, and his findings based upon conflicting evidence are analogous to the verdict of a jury and should not be disturbed by a reviewing court if there is any evidence to support them. Second, the trial court’s decision with regard to questions of fact and credibility must be accepted unless clearly erroneous. Third, the reviewing court must construe *435the evidence most favorably to the upholding of the trial court’s findings and judgment. These principles apply equally whether the trial court ruled in favor of the State or the defendant.
(Citation and punctuation omitted; emphasis supplied.) Id. at 803 (3) (b) (2). In Brown, the Supreme Court overturned this Court’s decision in State v. Brown, 315 Ga. App. 154 (726 SE2d 654) (2012), concluding that this Court deviated from these fundamental principles by going beyond the trial court’s findings of fact, conducting a de novo review, and failing to realize that the trial court, as the trier of fact, “is not obligated to believe a witness even if the testimony is uncontradicted and may accept or reject any portion of the testimony. Thus, a rational trier of fact can choose to reject even ‘undisputed’ testimony.” (Citation and punctuation omitted.) Id. at 804 (3) (b) (2). Even though the Supreme Court reiterated the fundamental principles of appellate review on a motion to suppress, they are disregarded by the majority.
Clearly, judges on this Court may have decided the case differently had they been sitting as the trier of fact at the suppression hearing. Appellate review, however, requires a different approach. As discussed in more detail below, this case presents issues of credibility and conflicting evidence as to the cause of the alleged indicia of impairment. As a result, a clearly erroneous standard applies. See Miller v. State, 288 Ga. 286, 290 (2) (702 SE2d 888) (2010); State v. Gray, 267 Ga. App. 753, 753-754 (1) (600 SE2d 626) (2004). The majority here concludes that a de novo standard applies, but in doing so, the majority fails to limit its review to the facts as found by the trial court in its order. To properly review a trial court’s order on a motion to suppress, “we must focus on the facts found by the trial court in its order, as the trial court sits as the trier of fact.” (Emphasis in original.) Miller, supra, 288 Ga. at 287 (1). The trial court’s verbatim factual findings are as follows:
None of the officers who testified at the [suppression] hearing performed any field sobriety tests to determine if Defendant was impaired by drugs or alcohol, and it appears as if no other officer did so.
There was no indication that either vehicle contained evidence of the recent ingestion of any intoxicants. The officers testified that during their investigation, Defendant told them he must have fallen asleep before the accident. The officers stated that Defendant did appear to be “trying to fall asleep;” had glassy eyes with some redness; and may have been unsteady on his feet.
*436After arresting Defendant for homicide by vehicle in the second degree and running a red light, two of the officers searched his clothing and found some tightly packaged pills, which they could not immediately identify. At that point one of the officers read the implied consent warning to Defendant. This same officer testified that he did not have any reason to read the implied consent warning prior to discovering the pills.
This Court has carefully reviewed the testimony of each of the three police officers who testified at the motion [to suppress] hearing, and recognizing this case is very fact specific, finds, based on the totality of the circumstances, the police did not have probable cause to invoke the implied consent statute following the arrest and search of Defendant on June 27, 2011. This Court is cognizant of the fact that the officers testified that Defendant Hughes had glassy eyes with some redness and may have been unsteady on his feet. However, the decision not to conduct any field sobriety tests or otherwise investigate a possible DUI charge prior to the discovery of the pills supports a finding that the officers did not suspect that Defendant was driving under the influence of any intoxicant beforehand. Additionally, there was no evidence of any drugs or alcohol in Defendant’s system when the officers read the implied consent warning. Merely finding these drugs, without any evidence of recent consumption, may furnish an officer with a hunch or suspicion, but not probable cause that withstands constitutional scrutiny. If the mere presence of alcohol inside a person’s body does not furnish probable cause for a DUI arrest as held by the appellate courts of this State, the mere presence of drugs in Defendant’s pockets must also fall short. Accordingly, this Court finds that Defendant’s manifestations were consistent with the after-effects of an automobile collision where an airbag deployed and concludes that these manifestations did not provide the officers with probable cause to invoke the implied consent statute.
(Emphasis supplied.)
Reading the entire order, as we must, and in consideration of the trial court’s statements at the suppression hearing, it cannot seriously be contended that the trial court, as the trier of fact, accepted all of the officers’ testimony. Specifically, although the trial court noted that the officers collectively testified that Hughes appeared to be *437“trying to fall asleep,” had glassy eyes with some redness, and seemed unsteady on his feet, the trial court called this testimony into question when it expressly noted that despite these apparent indicators, none of the officers elected to perform a field sobriety test. The trial court expressed doubt about the existence of probable cause when it noted that Corporal Greene “testified that he did not have any reason to read the implied consent warning prior to discovering the pills.” Additionally, at the suppression hearing, the trial court questioned Corporal Greene’s credibility when it made special note of his testimony that he believed that Hughes was under the influence of mind-altering stimulants. Corporal Greene’s opinion was inconsistent with his testimony that Hughes was sleepy and slow to respond because stimulants would cause agitation. See Tate v. State, 264 Ga. 53, 56 (3), n. 5 (440 SE2d 646) (1994) (contradictory or inconsistent statements can lead a finder of fact to disregard an officer’s testimony); State v. Starks, 281 Ga. App. 15, 16-17 (635 SE2d 327) (2006).
Despite the trial court’s order showing that it questioned the officers’ testimony, the majority incorrectly concludes that there were no disputed issues of fact or issues of credibility because the trial court did not make an explicit credibility determination. Such explicit findings are not required, however. See, e.g., Miller, supra, 288 Ga. at 290 (2) (given the trial court’s ultimate ruling to grant a motion to suppress, it was logical that the trial court discredited and rejected the officers’ testimony); Tate, supra, 264 Ga. at 57 (3) (“We conclude from reading the entire order that the trial court chose not to believe the deputy’s testimony.. . .”); Barnett v. State, 204 Ga. App. 491, 492 (1) (420 SE2d 43) (1992) (“The trial court perforce of its ruling on the suppression motion found [the officer’s] testimony credible. . . .”). Rather than defer to the trial court’s resolution of the credibility issues raised in this case, the majority imposes a credibility determination not made by the trial court — that the officers were credible and, therefore, their testimony must be accepted as fact.
Applying the proper standard of review, and viewing the evidence in the light most favorable to the trial court’s ruling, the evidence supports the trial court’s conclusion that the police officers lacked probable cause to believe that Hughes was driving under the influence. Notably, evidence shows that Hughes was sleep-deprived, and he specifically told officers that he had fallen asleep at the wheel before striking the other driver. Corporal Greene testified that Hughes appeared to be falling asleep after the accident. Additionally, Corporal Greene testified that the substantial force with which airbags deploy and hit a driver may have caused Hughes to become unsteady on his feet. Officer Allen and Corporal Greene both testified that the white powder released upon airbag deployment could have affected or *438irritated Hughes’s eyes. Moreover, despite the alleged indicia of impairment and despite having received training in how to detect whether a person was under the influence of drugs, none of the officers conducted a field sobriety test or otherwise investigated a possible DUI charge prior to the discovery of the pills on Hughes. Corporal Greene specifically stated that he had no reason to read the implied consent notice until he found the pills, which demonstrated a lack of suspicion that Hughes was under the influence of drugs or alcohol. There was no evidence that Hughes had recently ingested the pills, and, in any case, the presence of the drugs, alone, does not establish probable cause. See Armour v. State, 315 Ga. App. 745, 747 (1) (728 SE2d 270) (2012) (the presence of drugs in a driver’s body does not, by itself, establish probable cause).
Although the State and the majority cite to evidence that Hughes exhibited several indicators of impairment, these factors do not demand a finding of impairment. See State v. Damato, 302 Ga. App. 181, 183 (1) (690 SE2d 478) (2010); cf. State v. Goode, 298 Ga. App. 749, 752 (681 SE2d 199) (2009) (defendant’s strong odor of alcohol, glassy and watery eyes, admission to drinking, and positive alcosensor tests did not require a finding of impairment). Additionally, although Corporal Greene opined that Hughes was under the influence of drugs because he exhibited symptoms that were consistent with people under the influence, the trial court, as the trier of fact, “may accept part of a witness’ testimony and reject another part, and in the absence of evidence of record demanding a finding contrary to the judge’s determination, the appellate court will not reverse the ruling sustaining a motion to suppress.” (Citation and punctuation omitted; emphasis supplied.) Anderson v. State, 267 Ga. 116, 118-119 (2) (475 SE2d 629) (1996); see siso Damato, supra, 302 Ga. App. at 183 (1) (the trier of fact is not bound by an officer’s opinion, even if it is uncontradicted).
The trial court could have drawn an inference that Hughes was under the influence of drugs or alcohol. Presented with the officers’ testimony and evaluating their credibility, however, the trial court declined to make this inference.
The principles of appellate review applicable to these motions were set forth to ensure that, in difficult cases such as this one, the trial court’s resolution of these issues would be given deference, as only the trial court actually sees the witnesses and hears their testimony.
Miller, supra, 288 Ga. at 290 (2). In applying the fundamental principles of appellate review, the evidence does not demand a finding *439contrary to the trial court’s determinations that the alleged indicia of impairment were consistent with the after-effects of a serious accident, as opposed to being consistent with signs of a person under the influence of drugs. See, e.g., Gray, supra, 267 Ga. App. at 756 (2) (although the evidence was conflicting as to the cause of the alleged indicia of impairment, this Court affirmed the trial court’s grant of a motion to suppress because the trial court found the alleged indicia of impairment were either caused by the accident or lacked credibility, and there was another explanation for the cause of the accident). Viewing the evidence in the light most favorable to the trial court’s ruling, there is evidence to support the court’s conclusion that the police officers lacked probable cause. Accordingly, I would affirm the grant of Hughes’s motion to suppress.
I am authorized to state that Presiding Judge Barnes and Presiding Judge Doyle join in this dissent.